SUMMARY ORDER
Ibrahima Baro, though counsel, petitions for review of the BIA decision affirming the decision of an immigration judge (“IJ”) denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of the case. We note that this case was decided without the benefit of a brief from the government.
The IJ denied Baro asylum on three separate and independent bases, including Baro’s firm resettlement in Senegal. Baro failed to appeal to the BIA the IJ’s firm resettlement finding. Therefore, we lack jurisdiction to consider his appeal on this issue. See 8 U.S.C. § 1252(d)(1); Gill v. INS, 420 F.3d 82, 86 (2d Cir.2005). We have no need to reach the additional bases on which the IJ denied asylum.
Moreover, Baro failed to raise the CAT claim in his brief to this Court and therefore those claims are deemed waived. Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).